           Case 1:19-cv-07723-CM Document 139 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------)(
PATRICIA CUMMINGS,

                                             Plaintiff,
                                                                              Docket No. 19-cv-07723 (CM)
                           -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA CO)(; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/kla HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/kla
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL mSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/kla AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                         Defendants.
-------------------------------------------------------------------------)(

               PLAINTIFF'S NOTICE OF MOTION FOR REARGUMENT AND
                                RECONSIDERA TION

         PLEASE TAKE NOTICE that upon the annexed Declaration of Thomas F. Liotti, dated

April 7, 2021, and the exhibit annexed thereto, the accompanying Memorandum of Law in Support

of Plaintiff's Patricia Cummings (hereinafter, "Plaintiff" or "Ms. Cummings"), Motion for

Reargument and Reconsideration pursuant to Fed. R. Civ. P. S9( e) and Local Rule 6.3, with respect

to the Court's March 26, 2021 Memorandum Decision and Order Dismissing Amended Complaint,



                                                                                                       1
          Case 1:19-cv-07723-CM Document 139 Filed 04/09/21 Page 2 of 2




and upon all the papers and proceedings previously had herein, the Plaintiff will move this Court

at the United States Courthouse for the Southern District of New York, 500 Pearl Street, New

York, New York, 10007, before the Honorable Colleen McMahon, United States District Judge,

at a time and date to be designated by the Court, for an Order dissolving or modifying same in the

interest of justice.

Dated: Garden City, New York



                                         ~:£rtI:tr
       April 7, 2021


                                        TLAWOFFICE OF;H                A : : T I I , LLC
                                        By: Thomas F. Liotti, Esq. (TL 4471)
                                        Attorneys for the Plaintiff
                                        PATRICIA CUMMINGS




                                                                                                 2
